Citation Nr: 0716643	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-34 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
deviated nasal septum to include on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel. 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1981 to March 1984.  He was on active duty for training 
from June to August 1980. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2004, the veteran appeared at a hearing before a 
Decision Review Officer. A transcript of the hearing is in 
the record.  

While on appeal, in a rating decision, dated in May 2004, the 
RO increased the rating to 10 percent.

In June 2006, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 
268 (1998)


FINDING OF FACT

The current 10 percent rating is the maximum schedular rating 
for a deviated nasal septum and the factors warranting 
referral for an extraschedular rating, such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, are not shown. 




CONCLUSION OF LAW

From the effective date of service connection, there is no 
legal basis for the assignment of a schedular rating higher 
than 10 percent for residuals of a deviated nasal septum and 
the criteria for referral for an extraschedular rating have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.97 and Diagnostic Code 6502 (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided the veteran pre-adjudication, content-
complying VCAA notice on the underlying claim of service 
connection for a deviated nasal septum by letter, dated in 
November 2002.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice. Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating. Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has afforded the veteran VA 
examinations and the record is sufficient to adjudicate the 
claim.  As there is no indication of the existence of 
additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

On VA examination in February 2003, it was noted that the 
veteran sustained a deviated nasal septum during service due 
to a traumatic injury.  The veteran complained of breathing 
difficulty since the original incident.  The veteran stated 
that he had not been incapacitated to the point where he had 
to stop working and that he generally tolerated the 
difficulties and continued to work.  The pertinent finding 
was marked narrowing of the left naris with a deviated 
septum.  

In February 2004, the veteran testified that he had trouble 
breathing from his left nostril and that he had nose bleeds 
on occasion.

On VA examination in March 2004, the veteran complained of 
difficulty breathing out of the left side of his nose.  The 
pertinent finding was a 50 percent obstruction of the left 
naris. 

On VA examination in December 2005, the veteran complained of 
difficulty breathing out of the left side of his nose.  It 
was noted that the veteran had trouble sleeping because of 
the difficulty breathing through his nose and that he had 
frequent nose bleeds.  The pertinent finding was a 60 percent 
obstruction of the left naris.  It was noted that the veteran 
was not employed.  

Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities. 
The veteran's entire history is reviewed when making 
disability evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where the question for consideration is the propriety of the 
initial rating assigned with the grant of service connection, 
the evaluation of all of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged ratings" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999). Vet. App. 55, 58 
(1994).

The current 10 percent rating under 38 C.F.R. § 4.97, 
Diagnostic Code 6502, is the maximum schedular rating for 
traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, which has been in effect since the 
date of service connection.  Accordingly, a staged rating is 
not warranted.  Fenderson, 12 Vet. App. 119 (1999).

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  

For example, the record does not suggest that the disability 
requires frequent hospitalization or causes marked 
interference with employment as the record contains no 
documentation of hospitalization because of the disability.  
And while it was reported that the veteran was not employed 
on VA examination in 2005, no medical reason was given, and 
earlier on VA examination in 2003, the veteran indicated that 
he had not been incapacitated by the disability to the point 
where he had to stop working and that he generally continued 
to work.  For these reasons, the Board finds no basis to 
refer this case for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  


ORDER

An initial rating higher than 10 percent for a deviated nasal 
septum is denied and referral to the Director of VA's 
Compensation and Pension Service for an extraschedular rating 
is also denied.  


____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


